                                                                                         1-
                                                                     r #: 23
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 1 of 6 PageID




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAVID RICHARD WILSON, II,                          )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )           No. 4:20-CV-1708-NAB
                                                   )
PEVELY POLICE DEPARTMENT and                       )
CHRISTY PENFIELD,                                  )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the application of self-represented plaintiff David

Richard Wilson, II, a pretrial detainee currently housed at the St.Louis County Justice Center, to

proceed in the district court without prepaying fees or costs.     For the reasons stated below, the

Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and will assess

an initial partial filing fee of $1.00.   See 28 U.S.C. § 1915(b)(l).     Furthermore, based upon a

review of the complaint, the Court will stay and administratively close this action pursuant to the

Supreme Court case of Wallace v. Kato, 549 U.S. 384 (2007), based on the pendency of an

underlying criminal case against plaintiff that arises out of the same facts.

                                      Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action is required to pay the

full amount of the filing fee.   If the prisoner has insufficient funds in his or her prison account to

pay the entire fee, the Court must assess and, when funds exist, collect an initial partial filing fee

of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner's account, or (2)

the average monthly balance in the prisoner's account for the prior six-month period.            After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 2 of 6 PageID #: 24




percent of the preceding month's income credited to the prisoner's account.               28 U.S.C. §

1915(b)(2).      The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10, until the filing fee

is fully paid:   Id

        Plaintiff's application to proceed in the district court without prepaying fees or costs states

that he is not employed and has no source of income.         He has not submitted a certified account

statement as required by 28 U.S.C. § 1915(a)(2).         Based on plaintiffs self-disclosed financial

information, the Court will grant plaintiff leave to proceed without prepaying fees or costs in this

action and will assess an initial partial filing fee of $1.00.    See Henderson v. Norris, 129 F.3d

481,484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of

his prison account statement, the Court should assess an amount "that is reasonable, based on

whatever information the court has about the prisoner's finances").         Any claim that plaintiff is

unable to pay $1.00 must be supported by a certified copy of his inmate account statement that

details his inmate account for the six-month period immediately preceding the filing of the

complaint.

                                              Background

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 asserting violations of his Fourth

Amendment rights.       Prior to this case being filed, a related underlying criminal case was filed

against plaintiff in Missouri state court.    See State v. Wilson II, Case No. 21JE-CR00306 (23rd

Judicial Cir., Jefferson Cty. Cir. Ct.).   Plaintiff was charged with three counts of domestic assault:

two counts in the first degree and one count in the second degree.        All three counts arise out of

the alleged domestic assault occurring on September 16, 2019, which is the same incident upon


                                                   -2-
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 3 of 6 PageID #: 25




which plaintiff bases the allegations in his complaint.   In this underlying state court criminal case,

defendant Police Officer Christy Penfield signed a probable cause statement in which she stated

she had probable cause to believe defendant committed one or more crimes of domestic assault on

September 16, 2019.

        Plaintiff's criminal case remains pending in the Missouri state court.      He is represented

by private counsel.    Currently pending in plaintiffs underlying criminal case are a motion to

dismiss, motions for discovery, motions to suppress, and motions for speedy trial.       In particular,

plaintiff filed prose a "Motion to Dismiss with Prejudice for Lack of Validity of Lawful Complaint

and Violation of Due Process."      In this motion, plaintiff presents to the Missouri state court the

same arguments he presents here, i.e., that defendant Christy Penfield's probable cause statement

was based only on hearsay from an umeliable source.         This motion was filed by plaintiff in the

state court on March 22, 2021.     See id (filed Mar. 22, 2021 ).

       Also currently pending in plaintiff's underlying criminal proceeding is a motion by counsel

requesting a preliminary hearing and for speedy trial.     That motion was filed April 8, 2021.    No

trial date has been set in plaintiffs underlying criminal trial.    See id

                                           The Complaint

       Liberally construed, plaintiffs complaint asserts claims for false arrest and false

imprisonment as a result of an arrest occurring on September 16, 2019. He brings this action

against the Pevely· Police Department and Pevely Police Officer Christy Penfield.                 Both

defendants are named in their official capacities only.

       In the complaint, plaintiff alleges that he was brought to Jefferson County Jail upon release

from St. Louis County Jail, on a warrant of domestic assault which occurred on September 16,


                                                  -3-
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 4 of 6 PageID #: 26




2019.   Plaintiff alleges that the victim made false claims of domestic assault during a traffic stop

and at a later police interview.    Plaintiff states that instead of investigating the victim's claims

"by reviewing surveillance video, knocking on neighboring doors to confirm any disturbance in

adjoining [hotel] rooms," the defendants "enter[ed] into [a] conspir[acy] against constitutionally

protected rights under color of state law."    Plaintiff alleges that if the defendants had investigated

surveillance video, they would have discovered that the victim's statements were unsupported.

                                              Discussion

        In Wallace v. Kato, the United States Supreme Court held that "the statute of limitations

upon a § 1983 claim seeking damages for a false arrest in violation of the Fourth Amendment,

where the arrest is followed by criminal proceedings, begins to run at the time the claimant is

detained pursuant to legal process."    Wallace, 549 U.S. at 397.     The Court observed that "[t]alse

arrest and false imprisonment overlap; the former is a species of the latter."        Id at 388.    The

Court instructed that where "a plaintiff files a false arrest claim before he has been convicted ...

it is within the power of the district court, and in accord with common practice, to stay the civil

action until the criminal case or the likelihood of a criminal case is ended."            Id. at 393-94.

Otherwise, the court and the parties are left to "speculate about whether a prosecution will be

brought, whether it will result in conviction, and whether the impending civil action will impugn

that verdict, all this at a time when it can hardly be known what evidence the prosecution has in

its possession."   Id at 393 (internal citation omitted).

        In this case, plaintiff asserts claims for false arrest and false imprisonment.   The principles

of Wallace v. Kato dictate that further consideration of plaintiffs § 1983 claims should be stayed




                                                  -4-
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 5 of 6 PageID #: 27




until the underlying criminal matter currently pending against plaintiff has been resolved through

the state trial court, criminal appeals, as well as through post-conviction processes.

       Additionally, a stay or abstention until resolution of the criminal matter would be

appropriate because a prisoner may not recover damages in a § 1983 suit where the judgment

would necessarily imply the invalidity of his conviction, continued imprisonment or sentence

unless the conviction or sentence is reversed, expunged or called into question by issuance of a

writ of habeas corpus.   See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore,

46 F.3d 43, 45 (8th Cir. 1995).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in the district court

without prepaying fees or costs is GRANTED.          [ECF No. 2]

       IT IS FURTHER ORDERED that the plaintiff must pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order.     Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that all proceedings in this case are STAYED pending

final disposition of the Missouri state court proceeding against plaintiff in State v. Wilson 11, No.

21JE-CR0030~ (23rd Judicial Cir., Jefferson Cty. Cir. Ct.).

       IT IS FURTHER ORDERED that plaintiff shall notify the Court in writing concerning

the final disposition of the criminal charges pending against him in State v. Wilson II, No. 21JE-

CR00306 (23rd Judicial Cir., Jefferson Cty. Cir. Ct.).




                                                 -5-
   Case: 4:20-cv-01708-NAB Doc. #: 6 Filed: 05/03/21 Page: 6 of 6 PageID #: 28



        IT IS FURTHER ORDERED that this case is ADMINISTRATIVELY CLOSED

pending final disposition of the criminal charges pending against plaintiff in State v. Wilson JI, No.

21JE-CR00306 (23rd Judicial Cir., Jefferson Cty. Cir. Ct.).          This case may be reopened by

plaintiff filing of a motion to reopen the case after such final disposition.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED as

moot.    [ECF No. 3]

        Dated this   U      day of    ~             , 2021.




                                                        &Jj__,LI
                                               STEPHENN.LlMBAUGH, JR.
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                  -6-
